t c memo united_states tax_court estate of lucille r devlin deceased c ronald lambert executor petitioner v commissioner of internal revenue respondent docket no filed date clark j grant for petitioner deanna r kibler and albert b kerkhove for respondent memorandum opinion wells judge respondent determined a deficiency in petitioner’s federal estate_tax in the amount of dollar_figure after concessions the sole issue for decision is whether petitioner has agreed to all of the adjustments determined by respondent in the notice_of_deficiency except the adjustment relation to the issue herein decided - - decedent’s gross_estate includes gifts that were authorized by a state court order issued before decedent’s death but were made after decedent's death the instant case was submitted fully stipulated pursuant to rule the facts stipulated by the parties are incorporated herein by reference and are found as facts in the instant case c ronald lambert is the executor of the estate of lucille r devlin and the son of lucille devlin decedent at the time the petition was filed c ronald lambert resided in columbus nebraska when she died decedent was a resident of columbus nebraska decedent had another son randall t lambert who married patricia lambert and had three children cynthia lambert sandra lambert and randall t lambert jr c ronald lambert married charlotte k lambert and had three children mark lambert kimberly lambert and tiffanie lambert on date the county court of platte county nebraska county court appointed randall t lambert and c ronald lambert as guardians-conservators for decedent pursuant to neb rev stat sec reissue randall t lambert died on date on date the county unless otherwise indicated all section references are to the internal_revenue_code in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure court appointed c ronald lambert as sole guardian-conservator for decedent during and c ronald lambert as decedent’s guardian-conservator made applications to the county court for authority to make certain gifts to decedent's son daughters-in-law and grandchildren the applications were granted and the authorized gifts were made during c ronald lambert as decedent’s guardian- conservator applied to the county court for authority to make certain gifts on date the county court issued an order order authorizing but not requiring c ronald lambert to make gifts in cash in the following amounts to decedent’s daughter-in-law and grandchildren randal t lambert jr dollar_figure sandra lambert big_number cynthia lambert big_number mark lambert kim lambert tiffanie lambert patricia lambert gulley big_number the order also authorized but did not require c ronald lambert to make a gift of real_estate having a value of dollar_figure to himself and his wife charlotte k lambert as tenants in common before decedent’s death c ronald lambert pursuant to the order conveyed the real_estate to himself and charlotte lambert as tenants in common on date decedent died at the time of decedent's death her estate possessed insufficient liguid assets q4e- to make the cash gifts authorized by the order on date decedent's_estate made the cash distributions authorized by the order decedent's estate's tax_return claimed that the gifts made pursuant to the order but after decedent's death were not includable in decedent's gross_estate in the notice_of_deficiency issued by respondent in the instant case respondent determined that those gifts were includable in decedent's gross_estate for estate_tax purposes sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the taxable_estate is defined as the gross_estate less deductions allowed see sec_2051 sec_2033 provides that a decedent’s gross_estate includes the value of all property to the extent of the interest therein of decedent at the time of his death in the instant case we must decide whether the gifts made to decedent’s daughter-in-law and grandchildren pursuant to the order but after decedent's death are includable in decedent's gross_estate respondent argues that such gifts were incomplete on the date of decedent’s death and accordingly should be included in decedent’s gross_estate petitioner argues that on the date that decedent's guardian-conservator conveyed the real_property to c ronald lambert and charlotte lambert as tenants in common decedent's guardian-conservator breached a fiduciary duty to the remaining beneficiaries covered by the order that - - breach petitioner contends resulted in a constructive trust on decedent's property to the extent of the gifts authorized but not yet made accordingly petitioner argues that when the remaining gifts were completed they related back to the date of the creation of the constructive trust consequently petitioner argues that such gifts should not be included in decedent's gross_estate petitioner bears the burden_of_proof see rule that the instant case was submitted to the court fully stipulated does not relieve petitioner of that burden 98_tc_511 state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed 309_us_78 nebraska law provides that in order for a conveyance to be a completed intervivos gift there must be donative_intent delivery and acceptance see lewis v poduska n w 2d neb although nebraska courts have sustained gifts where delivery was incomplete they have done so only where it is clear that the donor took all of the necessary steps to complete the gift and the possibility that completion of the gift might fail was in the hands of another party see rorabaugh v garvis although petitioner claimed on the estate_tax_return a deduction for the gifts made pursuant to the order petitioner has conceded by stipulation that sec_2053 does not support the deduction of those gifts from the gross_estate - - n w 2d neb gift completed before the donor’s death even though the bank did not complete the transfer of funds because the donor had done all that was in her power to effectuate the gift_for federal gift_tax purposes a transfer of property is considered complete only to the extent that the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 gift_tax regs to evaluate whether a gift has been completed we look to the objective facts of the transfer and the circumstances under which it the gift is made sec_25_2511-1 gift_tax regs in the instant case there is no indication that any steps were taken toward delivery of the gifts or the cessation of dominion and control_over the property that was the subject of the claimed gifts with the exception of conveying the real_estate to c ronald lambert and his wife decedent's guardian- conservator took no steps to effect delivery of the other gifts authorized by the order indeed immediately prior to the date of decedent’s death she had insufficient liquid_assets to pay the authorized cash gifts petitioner has not shown that decedent's guardian-conservator took any steps to make the cash gifts authorized but not required by the order accordingly - we find that pursuant to nebraska law petitioner has not shown that the gifts made after decedent's death were complete on the date of decedent’s death as to petitioner's argument that gifts authorized by the order were completed when decedent's guardian-conservator conveyed the real_estate to c ronald lambert and charlotte lambert we disagree neb rev stat sec reissue provides in the exercise of his powers a conservator is to act as a fiduciary and shall observe the standards of care applicable to trustees as described by section acknowledging that the nebraska supreme court has not addressed the specific situation presented in the instant case petitioner relies on 881_fsupp_688 d mass in that case a grantor created a_trust which provided for distributions to the beneficiaries immediately after the first day of each successive year see id pincite the trustees failed to make the required distributions for a number of years prior to the grantor’s death missed distributions see id ‘ neb rev stat sec reissue in turn provides except as otherwise provided by the terms of the trust the trustee shall observe the standards in dealing with the trust assets that would be observed by a prudent man dealing with the property of another and if the trustee has special skills or is named trustee on the basis of representations of special skills or expertise he is under a duty to use those skills --- - after the grantor’s death the trustees made the missed distributions see id the u s district_court for the district of massachusetts held that the missed distributions were completed gifts see id pincite the district_court explained the language of the trust required the trustees to make the distributions on the first of the year as to each year’s distribution once this date passed the grantor had transferred her control_over the amount of the distribution otherwise stated the grantor’s power lapsed on the first of the year with respect to the distributions at issue the grantor could not have canceled or amended the amount of a missed distribution which under the mandatory language of the trust became binding once the date for distribution passed id the facts of the instant case are distinguishable from the facts of white the language of the order does not require the gifts to be made nebraska law provided that after a determination of incompetency the court either directly or through a conservator can exercise all powers over the estate and affairs of the incompetent including the power to make gifts see neb rev stat sec reissue that statute however requires that a conservator obtain court approval before making any gifts out of the incompetent’s estate see neb rev stat sec b reissue accordingly after the issuance of the order it was within the power of decedent's guardian-conservator to make the enumerated gifts but he was not required to do so decedent pursuant to nebraska law could have challenged that order prior --- - to her death see neb rev stat sec moreover petitioner has not shown that decedent's guardian-conservator could not have petitioned the county court for permission to amend or set_aside its order additionally petitioner has not shown that pursuant to nebraska law the order vested in the donees any enforceable right to the gifts in contrast to white v united_states supra we think that the reasoning embodied in 23_fsupp_831 s d n y affd 101_f2d_9 2d cir more aptly applies to the facts of the instant case in city bank farmers trust co the court issued an order authorizing certain gifts to be made out of the estate of an incompetent see id pincite after the order had been issued but before the gifts were made congress enacted gift_tax provisions of the revenue act of ch 47_stat_169 see id the u s district_court for the southern district of new york held that the gifts were not complete until their delivery see id pincite because the gifts were delivered after the enactment of the gift_tax a gift_tax was due on the gifts see id the district_court explained where the gift is one made out of an incompetent’s estate by court decree the gift is not complete until delivery of the thing or money to the donee the decree by itself does not pass title or give the donee anything as to any money directed to be paid the court may revoke the order at any time prior to actual payment what happens in such a case is that the court acting for the incompetent donor gives a -- - direction to the committee its bailiff to deliver property or pay money to the donee it is precisely as if a donor in his right mind tells his agent in possession of his money to pay a specified sum to the donee there is no gift until the money is turned over id pincite finally we disagree that pursuant to nebraska law the date that the gifts were completed should be related back to the date that decedent's guardian-conservator conveyed the real_property to c ronald lambert and charlotte lambert as tenants in common the nebraska supreme court has defined a constructive trust as a relationship with respect to property subjecting the person by whom the title to the property is held to an eguitable duty to convey it to another on the ground that his acquisition or retention of the property is wrongful and that he would be unjustly enriched if he were permitted to retain the property fleury v chrisman n w 2d neb quoting box v box n w 2d neb emphasis supplied we read fleury as providing a constructive trust in the property conveyed not property the transferee has not received i1 e in the instant case decedent's other_property that had not been conveyed moreover we are not convinced based on the record in the instant case that c ronald lambert as decedent's guardian-conservator wrongfully conveyed the real_property to himself and his wife nonetheless assuming arguendo that c ronald lambert was unjustly enriched by that conveyance the proper remedy would have been to reconvey the transferred real_property back to decedent’s estate see mischke v mischke n w 2d neb the court required under theory of constructive trust that a brother who improperly conveyed decedent's property to himself under power_of_attorney at a time when decedent was alive but incapacitated must reconvey the property to decedent's_estate affd after remand n w 2d neb petitioner has not cited nor have we found any authority for the proposition that the nebraska supreme court faced with the facts of the instant case would compel c ronald lambert as guardian-conservator of decedent’s estate to complete the remaining gifts authorized but not required by the order accordingly we hold that petitioner has not shown that the gifts made after decedent's death should relate back to the date prior to decedent's death that decedent's guardian- conservator conveyed the real_property to c ronald lambert and his wife based on the foregoing we hold that the gifts authorized by the order but made after decedent’s death must be included in decedent’s gross_estate for estate_tax purposes to reflect the foregoing and the concessions of the parties decision will be entered under rule
